Citation Nr: 1027906	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for residuals of an injury 
to the long finger, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant served with the Army National Guard (active duty 
for training) from January 1965 to May 1965.  The appellant was 
then returned to State Control as a member of the Army National 
Guard of Pennsylvania.  He was discharged from the National Guard 
in October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
that denied the appellant's claims.  The appellant filed a notice 
of disagreement in November 2005, and the RO issued a statement 
of the case dated in June 2006.  The appellant filed a 
substantive appeal the same month.  

After the most recent supplemental statement of the case dated in 
February 2007, the appellant submitted evidence in connection 
with the claims.  As this evidence is duplicative of evidence on 
file in February 2007, however, a remand for initial RO 
consideration is not required in this case. 


FINDING OF FACT

The appellant does not have a current heart condition or a 
disability of the long finger of the right hand.


CONCLUSION OF LAW

Neither a heart condition nor a disability of the long finger, 
right hand, were incurred in or aggravated by service, nor may 
such conditions be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000.

With respect to the claimant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Letters sent in July 2005 and March 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining to 
the claims.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) informed the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informed the claimant about the information and evidence 
that the claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that 
the Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the claimant, the United States Court of Appeals for 
Veterans Claims (Court) found that the evidence established that 
the claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)

If any notice deficiency is present in this case, the Board finds 
that there was no prejudice because: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the evidence 
the claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, No. 07- 1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, and 
identified private medical records to the extent available, have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  The records satisfy 38 C.F.R. § 3.326.

In this regard, the Board acknowledges that the appellant has not 
been afforded a VA examination in connection with his claims.  
Under the VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (2) establishes that the appellant suffered an 
event, injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  As the 
record contains no evidence that the appellant has a currently 
heart condition or disability of the long finger, right hand, 
that were incurred in or as a result of active military service, 
the Board finds that a VA examination is unnecessary.

The claimant was also sent information in March 2006 regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Where a Veteran served 90 days or more during a period of war and 
certain chronic diseases, including heart disease and arthritis, 
become manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated while 
performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident occurring 
during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  The Board notes that the one year presumption for 
incurrence of a chronic disease applies only to a period of 
active duty. It does not apply to active duty for training. See 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In addition, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Finally, the Board notes that the appellant has had active duty 
service in the National Guard.  In this regard, the Board notes 
that the term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he or she was disabled from a disease or injury 
incurred or aggravated in the line of duty.  See Laruan v. West, 
11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. 
West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Until "Veteran" status is established for 
a period of active duty for training or a period of inactive duty 
for training, presumptions, including the presumption of 
soundness and the presumption of aggravation, are not for 
application. See Laruan, supra; Paulson, supra.

In this case, the appellant contends that he has a heart 
condition and a disability of the long finger, right hand, that 
are due to his active military service.  

With respect to his heart claim, the appellant reported that he 
was taking physical training with his National Guard unit in July 
1969 when he had a heart attack.  He stated that he was taken to 
Soldiers and Sailors Hospital and treated after this attack.  The 
appellant submitted statements from three fellow servicemen, all 
indicating that he had a heart attack while on physical training 
in July 1969.  The appellant was discharged from the National 
Guard in October 1969 for physical disability.

The appellant's service treatment records do not indicate any 
treatment for a heart condition, and a request for records from 
the Soldiers and Sailors Hospital was negative.  The appellant's 
claims file, however, contains medical records from June 1969 
indicating complaints of lower chest pain.  The medical records 
indicated that an electrocardiogram was negative, as was a chest 
x-ray.  The appellant was noted to have something like a hiatal 
hernia.  The appellant was thought to possibly have chest spasms 
from running, or esophagospasms.  On examination of the 
appellant's heart in June 1969, the heart was not enlarged with 
no murmurs, gallops, or rubs, and the rest of the examination was 
indicated to be entirely clear.   Funduscopic examination showed 
no arterial changes or evidence of hyperlipemia, and chest x-ray 
and routine cardiogram were normal.  He was indicated to have 
chest pain, cause undetermined.  

After service, the appellant has not been found to have a 
diagnosed heart condition.  Recent medical records indicate 
diagnoses of diabetes mellitus and hypertension, among other 
conditions, but no heart disease.  He was noted only to have a 
family history of coronary artery disease.  A January 2002 
treatment note found the heart, lungs, mediastinal structures and 
thoracic cage within normal limits.  The study was indicated to 
be negative.  A March 2004 treatment note found that heart size 
was normal.  There was no active chest disease.

With respect to a disability of the long finger, right hand, the 
appellant contends that he injured this finger on active duty or 
active duty for training.  The appellant's service treatment 
records are negative for any finger disability.  And the 
appellant's post-service treatment records are also negative for 
any complaints of residuals of an injury to this finger.  A 
September 2003 x-ray indicated degenerative joint disease of the 
right hand, but did not indicate that this was any kind of 
residual related to an injury of the long finger.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a heart 
condition or disability of the long finger, right hand.  The 
appellant's medical records do not indicate that the appellant 
has a currently diagnosed heart condition or residuals of any 
injury to the right long finger.  In this regard, the Board notes 
that the existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the United 
States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof 
of a present disability, there can be no valid claim or the grant 
of the benefit.  Id.  

In this regard, the Board notes that the appellant has contended 
on his own behalf that he has conditions that are related to his 
military service.  In this regard, the Board notes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the appellant's claimed 
disabilities and any instance of his military service to be 
complex in nature.  See Woehlaert , supra.   In this case, the 
appellant and his fellow servicemen testified that the appellant 
had a heart attack in July 1969 and was taken to the hospital for 
treatment immediately thereafter.  In addition, the appellant has 
indicated that he injured his right long finger on active duty.  
However, the medical evidence in this case does not support the 
conclusion that the appellant had heart disease in 1969 or at 
present.  And there is no medical evidence of residuals of an 
injury to the long finger of the right hand.  In this case, the 
Board finds that the appellant has only provided his own 
conclusory statements regarding diagnosis and causation.  
Therefore, the Board finds that the appellant's statements and 
other lay statements regarding diagnosis and nexus to be of 
little probative value, as they are not competent to opine on a 
medical question.  As such, the Board finds that the appellant's 
contentions are outweighed by the competent medical evidence of 
record in this case. 

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the appellant has a currently 
diagnosed heart condition or a disability of the long finger, 
right hand, or that such disabilities are etiologically related 
to his military service.  The Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the appellant's claims.







ORDER

Service connection for a heart condition is denied.

Service connection for residuals of an injury to the long finger, 
right hand, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


